 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LAURA JEAN BERGER
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00166-NONE-SKO
11
                                 Plaintiff,
12                                                       STIPULATION AND ORDER TO CONTINUE
                           v.                            STATUS CONFERENCE
13
     MIKE VANG,
14
                                 Defendant.
15

16
                                                BACKGROUND
17
            This matter is currently scheduled for a status conference on June 1, 2021 as to defendant Vang
18
     regarding the Supervised Release Violation in this case. The parties request that the status conference
19
     be continued to June 16, 2021. The parties request additional time to resolve the violation.
20
            A proposed order appears below.
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

                                                         1
 1                                         STIPULATION AND ORDER
 2
             IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
 3
     attorneys, that the status conference as to the supervised release violation currently set for June 1, 2021 be
 4
     continued to June 16, 2021.
 5

 6

 7

 8                                                                   Respectfully submitted,

 9                                                                   PHILLIP A. TALBERT
                                                                     Acting United States Attorney
10
     DATED: May 28, 2021                                     By:     /s/ Laura Jean Berger _____ ______
11                                                                   LAURA JEAN BERGER
                                                                     Assistant United States Attorney
12

13
     DATED: May 28, 2021                                     By:     /s/ Jaya C. Gupta   ____
14                                                                   JAYA C. GUPTA
                                                                     Attorney for Mike Vang
15

16

17

18
                                                       ORDER
19

20           IT IS SO ORDERED.
21
     DATED:      May 28, 2021
22

23                                                           _____________________________
24                                                           Hon. Sheila K. Oberto
                                                             UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                             2
